     Case 3:20-cv-00246-GPC-AGS Document 105 Filed 02/18/21 PageID.1040 Page 1 of 2



1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10     Ashley R. VUZ,                                 Case No.: 20-cv-246-GPC-AGS
11                                       Plaintiff,
                                                      ORDER GRANTING JOINT
12     v.                                             MOTION TO AMEND THE
                                                      SCHEDULING ORDER (ECF 104)
13     DCSS III, Inc., et al.,
                                                      AND AMENDED SCHEDULING
14                                    Defendants.     ORDER
15
16           The parties’ joint motion to amend the scheduling order (ECF 104) is GRANTED.
17    The new scheduling order dates are:
18                           Event                               Deadline
19           Expert Witness Designations and
                                                                July 1, 2021
             Disclosures
20
             Rebuttal Expert Witness Designations
21                                                             July 29, 2021
             and Disclosures
22           Fact Discovery Completion                        August 26, 2021
23           Expert Discovery Completion                      August 26, 2021
24           MSC Statements                                  September 1, 2021
             Mandatory Settlement Conference           September 8, 2021, at 9:00 a.m.
25
             Pretrial Motions                               September 23, 2021
26
             Rule 26(a)(3) Disclosures                         January 7, 2022
27           Meet and Confer on the PTO                       January 14, 2022
28           Draft PTO to Defense Counsel                     January 21, 2022


                                                                               20-cv-246-GPC-AGS
     Case 3:20-cv-00246-GPC-AGS Document 105 Filed 02/18/21 PageID.1041 Page 2 of 2



1            Lodge PTO                                      January 28, 2022
2            Final Pretrial Conference                February 4, 2022, at 1:30 p.m.
3           This order only modifies the dates in the original scheduling order (ECF 63); all
4     other provisions remain in effect.
5     Dated: February 17, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                              20-cv-246-GPC-AGS
